Citation Nr: 1203970	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from July 1969 to July 1971 with unverified service in the Reserves.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  This case was previously before the Board in June 2010.

A note in the file indicates that the Veteran failed to appear for a scheduled Board hearing.

A November 2011 rating decision granted service connection for right hand disability and right knee disability and assigned noncompensable ratings for those disabilities.  The Veteran has not expressed disagreement with the November 2011 RO decision.


FINDINGS OF FACT

1.  There has been no demonstration of current hearing loss disability for VA purposes by competent clinical evidence of record.

2.  Tinnitus was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence establishes a nexus or link between tinnitus and the Veteran's active service.

CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in October 2006 and July 2010, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  During the course of the appeal VA examinations were scheduled in an attempt to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran failed to appear for the scheduled VA examinations (including the VA audiological examination scheduled for August 2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its June 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has provided no statements concerning his hearing loss and tinnitus claims.  The Veteran's DD 214 reflects that his primary military occupational specialty was a field artillery personnel.

The Veteran's July 1969 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not tested
0
LEFT
0
0
0
Not tested
0

A June 1971 service treatment record noted that the Veteran had clogged ears.  It appears that the Veteran was scheduled to undergo an audiogram, but none dated in June 1971 is of record.  The Veteran's remaining service treatment records from the Veteran's active service are negative for any recorded evidence of complaints, treatment, or diagnoses of tinnitus or of any hearing loss.

The April 1971 service separation examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
Not tested
0
LEFT
0
0
0
Not tested
0

A September 1976  reserves enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
Not tested
20
LEFT
5
10
10
Not tested
20

The Veteran denied that he had hearing loss or ear trouble on the corresponding September 1976 report of medical history.

A July 1982 reserves enlistment examination noted that the Veteran's ears were normal.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
10
5
10
10
5

The Veteran denied that he had hearing loss or ear trouble on the corresponding July 1982 report of medical history.

A May 2006 VA record noted that the Veteran complained of decreased hearing and wanted a hearing aid.  Physical examination revealed that the ears were clear and oral examination was normal.

The Board notes that there has been no demonstration of current right ear or left ear hearing loss disability for VA purposes by competent clinical evidence of record.  38 C.F.R. § 3.385.  The Board concedes that the Veteran was exposed to acoustic trauma in service.  The Board notes, however, that hearing loss "disability" for VA purposes was not shown in service, and current right ear and left ear hearing loss disability has not been shown.  It is noted, again, that the Veteran failed to report for a VA examination regarding the claimed disabilities and the Board must render a decision based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).

As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for right ear and left ear hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes in passing that, in addition to the Veteran not demonstrating current hearing loss disability for VA purposes, there is also no statement from any healthcare professional linking the claimed hearing loss disability to the Veteran's service.  Significantly, the Board notes that audiological testing undertaken in 1976 and 1982, years following service, also did not reveal hearing loss disability for VA purposes.

As for tinnitus, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran is competent to provide testimony and statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and tinnitus during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes, however, that the service treatment records do not reference any complaint concerning ringing in the ears, and the Veteran specifically denied that he had ear problems in April 1971, September 1976, and July 1982.  In short, any assertions of tinnitus having a continuity of symptomatology since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Further, no healthcare professional has linked tinnitus to the Veteran's service.  In short, even assuming a current diagnosis of tinnitus, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


